DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/14/2020 has been entered.
Claims 1 and 3-17 are pending as amended on 8/14/2020. Claims 10-15 stand withdrawn from consideration. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1, 3-9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherzer et al (US 2012/0088899) in view of Giles et al (Extrusion - The Definitive Processing Guide and Handbook. 2005. William Andrew Publishing/Plastics Design Library. Retrieved fromhttps://app.knovel.com/hotlink/toc/id:kpETDPGH02/extrusion-definitive/extrusion-definitive, pages 115-155), Todd (Improving Incorporation of Fillers in Plastics. A Special Report, Advances in Polymer Technology, Vol. 19, No. 1, 54–64, 2000) and Kohlgruber (Co-Rotating Twin Screw Extruders, Fundamentals, Technology and Applications, Carl Hanser Verlag, Munich 2008, Chapter 9: Mixing and Dispersing: Principles, Jorg Kirchhoff, pp 159-179). 
As to instant claims 1, 5-7 and 9, Scherzer discloses a process for producing a storable composition (C) comprising lactam (corresponding to instant (A)) [0016-24] and a reinforcing material (F), which is preferably a fiber [0055-57] (corresponding to instant (D)). Scherzer teaches that it is particularly preferably to use chopped glass fibers [0056], and that preference is given to fibers having a length from 0.5 to 1 mm [0057], which falls within the range recited in claim 7. Scherzer teaches that (C) preferably comprises 50-90% by weight (F) [0059], which falls within the range recited in claim 5. Therefore, given that Scherzer’s composition (C) comprises the same components in the same amounts as in the recited masterbatch (M), the composition (C) disclosed by Scherzer is encompassed by a masterbatch (M) as recited in the present claims. 
Scherzer teaches that the mixing of the components is preferably conducted at a temperature above or equal to the melting point of the monomer and below 200 C [0027], and that the mixing can be conducted continuously in an extruder [0028]. See also example 1, [0108], wherein Scherzer exemplifies compounding the components in a PTW 16 extruder, which is a laboratory scale twin screw extruder.
Scherzer fails to teach a specific extruder design, and therefore fails to teach the various sections and shear rate as presently recited. However, as will be established in the following discussion, given the knowledge and skill level in the art with regard to general principles of extruder operation and design, it would have been obvious to the person having ordinary skill in the art to have compounded a mixture of lactam and fiber 
In a processing guide and handbook for extrusion, Giles teaches that the principal uses for twin screw extrusion include compounding resins and formulations (p 151, lower left). Giles teaches that twin screw compounding extruders are flexible and versatile, as demonstrated by features including downstream feeding, easy ingredient addition at different feed ports and ability to develop dispersive and/or distributive mixing (p 151, upper right). Giles teaches that fibers conveyed in the feed section and compressed with solid pellets break and cause extensive screw wear. Giles teaches that downstream feeding allows the introduction of the high aspect ratio fillers or reinforcements into a melt, which assists feeding by acting more as a lubricant, conveying the material forward in the barrel (p 121, right column, first paragraph; p 151, right, second paragraph).
[Giles’ discussion primarily references polymeric materials, as extruders are most commonly employed in polymeric/resin compounding applications. However, one would have recognized general extruder operating concepts for compounding, such as disclosed by Giles, as applicable to compounding of formulations generally, including compounding of non-polymeric materials (such as monomers, as taught by Scherzer). It would have been within the level of skill in the art, therefore, to apply disclosures of general extruder operating concepts to extrusions comprising non-polymeric materials, such as the monomers taught by Scherzer.]
Similarly, Todd teaches that twin screw extruders have several advantages for filler incorporation, including greater ability to control the dispersive and distributive 
Additionally, in a disclosure of the fundamentals of co-rotating twin screw extruders (title), Kohlgruber teaches that dispersive mixing initially involves disaggregating solid particles, and that sufficiently high flow forces must be applied in order to break up agglomerates. Unlike distributive mixing, dispersive mixing depends on the absolute magnitude of the shear and extension rates, as well as on duration of stress (p 167, “9.3”). Kohlgruber teaches that to break up a solid agglomerate, a certain minimum shear stress is required, and dispersion of particles occurs more readily in a high viscosity melt than in a low viscosity melt (p 167, “9.3.1”). 
In light of the fundamentals/basic principles of twin screw extrusion disclosed by Giles, Todd and Kohlgruber discussed above, the person having ordinary skill in the art would have understood the following with regard to the compounding of fibers utilizing a twin screw extruder:
The matrix material should be introduced and melted in the extruder prior to downstream introduction of fiber in order to minimize fiber breakage and screw wear.
The viscosity of a molten mixture in an extruder increases upon addition of the fiber.
Dispersive mixing of fibers in a melt occurs more readily in a high viscosity melt than a low viscosity melt. 
Therefore, in light of “a” above, when compounding a fiber, the person having ordinary skill in the art would have been motivated to initially feed the solid matrix component to the extruder to allow it to melt, and then add the fiber the melt via a downstream feed. Furthermore, in light of “b” and “c,” the person having ordinary skill in the art would have been motivated to have an initially high concentration of filler upon feeding to a melt in order to increase the viscosity of the melt, and thereby improve/hasten the dispersion of filler within the melt. Therefore, for applications requiring lower final concentrations of fiber filler, the person having ordinary skill in the art would have been motivated to feed an additional portion of matrix component to the extruder downstream of the fiber addition, in order to obtain a desired final lower fiber concentration after achieving sufficient dispersive mixing of the fiber within the melt. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composition (C) from lactam and fiber (F) by mixing in a twin screw extruder, as disclosed by Scherzer, by: feeding solid lactam to the extruder in an initial feed port (in order to melt the lactam in the extruder); then adding fiber to the molten lactam in the extruder via a feed port downstream of the initial feed port (in order to dispersively mix the fiber in the melt), and finally adding a desired amount of further lactam via a feed port downstream of the fiber feed port (in order to achieve the desired final concentration of fiber in lactam and to distributively mix the fiber and lactam).
In the process suggested by modified Scherzer set forth above, the section of the extruder containing the initial lactam feed port corresponds to instant “first section (I).” 
With regard to presently recited temperatures T1, T2 and T3:
Scherzer teaches that the mixing of the components is preferably conducted at a temperature above or equal to the melting point of the monomer and below 200 C [0027]. However, modified Scherzer fails to specifically teach the temperatures of the sections within the extruder. 
Giles teaches that a design of experiments can be employed to optimize processing conditions in an extruder by varying barrel and die temperatures and screw rpm until the product quality and output rates meet acceptable standards (p 141, left middle).  Giles teaches that barrel section 1 is normally water cooled with no heating to prevent premature melting or sticking to the feed hopper. Barrel section 4 is usually set to the desired melt temperature, and the remaining barrels are used to maintain the melt temperature or cool (p 141, right column lower half). In light of Giles, the person having ordinary skill in the art would have been motivated to utilize an extruder having at least a first section with no heating (corresponding to instant I with temperature T1), at least a second section set to the desired melt temperature (corresponding to instant II with temperature T2), and at least a third section used to maintain the melt temperature or cool (corresponding to instant III with temperature T3) in order to optimize product quality/dispersion and output rate to meet acceptable standards. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a fiber and lactam-containing composition (C) according to 
In particular with regard to instant T2 being set to Scherzer’s desired melting/mixing temperature of above the melting temperature of the monomer and below 200 C: 
Scherzer teaches a preferred embodiment comprising caprolactam, wherein the mixing takes place at a temperature from 70 to 160 C [0032].  It would have been obvious to the person having ordinary skill in the art, therefore, to have extruded a mixture of caprolactam and fiber, as suggested by modified Scherzer, utilizing any temperature within Scherzer’s range of 70 to 160 C for T2, including a temperature within the presently recited range of 105 to 220 C. Case law has established that a prima facie
As to the presently recited shear rate of at least 500 s-1:
Todd teaches that shearing forces are required for breaking up agglomerates, and that glass fibers are supplied in chopped bundles that need to be “unwrapped” with a minimum of fiber breakage (p 54). Additionally, as previously discussed, Kohlgruber discloses that sufficiently high flow forces must be applied in order to break up agglomerates, and good dispersion depends on the absolute magnitude of the shear and extension rates, as well as duration of stress (p 167, 9.3). Higher speed (rpm) or narrower gap results in higher shear rates, which facilitate the dispersion process (p 167, 9.3.1). Above a minimum value, a high shear stress for a short residence time leads to the same dispersion quality as a low shear stress for a correspondingly longer residence time (p 168, last paragraph). Kohlgruber further teaches that shear rates are not constant over the cross-section in an extruder, as there are zones with more or less loading (p 171, 9.3.3, first paragraph). 
In light of the disclosures of Todd and Kohlgruber above, the person having ordinary skill in the art would have recognized that, as shear rate increases, the quality of dispersion over a given time increases. The person having ordinary skill would have further recognized that glass fibers are subject to breakage, and as stress and shear rate increase, the amount of breakage of glass fibers increases. Therefore, when producing a mixture of glass fiber and lactam in an extruder, as suggested by modified Scherzer, it would have been obvious to the person having ordinary skill in the art to have selected any appropriate shear rate for the dispersive mixing section depending on the desired quality/duration of dispersion and the desired minimization of fiber breakage, including a shear rate within the presently recited range of at least 500 s-1
As to claim 3, modified Scherzer suggests a process according to claim 1, as set forth above. As discussed above, Giles teaches that barrel section 1 is normally water cooled with no heating to prevent premature melting or sticking to the feed hopper. The person having ordinary skill in the art would have been motivated, therefore, to have extruded a mixture utilizing a non-heated/water cooled first section in order to prevent premature melting/sticking. In particular, the person having ordinary skill in the art would have been motivated to select any appropriate first section temperature which is sufficiently low, in order to prevent premature melting, yet also not excessively low, in order to avoid increased energy requirements associated with cooling and heating in subsequent sections. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a mixture of lactam and fiber, as suggested by modified Scherzer, utilizing a first extruder section having any appropriate “non-heated” temperature, including within the presently recited range of 20-70 C. 
As to claims 4 and 17, modified Scherzer suggests a process according to claim 1, as set forth above. Scherzer fails to teach a specific screw design with regard to arrangement of kneading, mixing, conveying and flow-restricting elements. 
Giles teaches that screw elements are available in discrete lengths to be combined in any of a number of ways to provide flexibility in locating the melting, mixing, conveying, feeding, etc., zones in unique configurations (p 133, upper right). Giles teaches that forward conveying elements move material down the barrel from the feed throat to the die, while rear conveying elements move material back toward the feed throat (p 133, lower right). Conveying elements are used for several purposes, including feeding, conveying, downstream feeding, devolatilization and pumping (p 134, right).  
In light of Giles’ disclosure as discussed above in Chapter 13 with regard to screw design, the person having ordinary skill in the art would have recognized that the screw of a twin screw extruder is assembled by combining conveying, kneading, mixing and flow-restricting screw elements in any number of ways, and would have understood the function of each type of element and the effect of varying the screw design on the operation (e.g., melt temperature, die pressure, throughput rate) of the extruder. It would have been obvious to the person having ordinary skill in the art, therefore, to have extruded a mixture of lactam and fiber, as suggested by modified Scherzer, utilizing a screw design having any appropriate combination of screw elements, including a combination of kneading, conveying, mixing and flow restricting zones as presently recited, in order to achieve the desired mixing, temperature, pressure, etc… in each section of the extruder.
As to claim 8, modified Scherzer suggests a process according to claim 1, as set forth above. Scherzer further teaches addition of a polymer (P) to improve product properties and viscosity [0050], including polybutadiene and polysulfone.
As to claim 16, modified Scherzer suggests a process according to claims 1 and 3, as set forth above. Scherzer fails to specifically teach that the temperature of a third section is in a range of 20-105 C. Giles teaches that only a few temperature profiles will 

Response to Arguments
Applicant's arguments filed 8/14/2020 have been fully considered.
The rejection under 35 USC 103 has been modified to cite new secondary references in response to Applicant’s amendment to the claims. However, several 
Applicant argues (p 6) that the amended claims differ from Scherzer in several ways. The examiner notes that the rejection of record is not based on Scherzer alone, and therefore, the fact that Scherzer fails to teach some features (for which secondary references were relied upon) does not establish that the present claims are patentable. 
Applicant argues (p 7) that, as evidenced by instant example 2 (inventive) versus instant example 1 (comparative), when using temperatures according to the present claims, a homogenous product is obtained, while in comparative example 1, an inhomogenous product is obtained. 
However, the present claims encompass a process as described in instant comparative example 1. In the process of instant comparative example 1, there is a second section which begins with the addition of glass fiber into a zone having a temperature of 170 C, which falls within the presently recited T2 range of 105-220 C. Following the zone into which fiber is fed are two more zones having temperatures within the presently recited T2 range of 105-220 C (i.e., 170 and 130 C). The next zone has a temperature of 90 C, which is outside of the range of 105-220 C. 
However, the present claim recites that the extruder comprises “at least the following sections…” and therefore, the claim does not exclude the existence of sections other than the recited first, second and third sections. The claim further does not require the second section to end where the third section begins, and therefore, the claim does not exclude the existence of section having a temperature of, e.g., 90 C, 
In other words, because both are encompassed by instant claim 1, instant comparative example 1 and inventive example 2 demonstrate that while it is possible to obtain homogeneous product using a method encompassed by instant claim 1, it is also possible to obtain inhomogeneous product using a method encompassed by instant claim 1. Therefore, Applicant’s argument (p 7) that the problem of clumpy and inhomogeneous product was solved by the process according to amended claim 1 is not persuasive. 
The examiner further notes, generally, that Applicant’s instant example 1 is not commensurate in scope with the present claims. Evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. See MPEP 716.02(d). The following is a non-exhaustive list of ways in which instant example 1 is not commensurate in scope with the claims:
The instant claims are limited to a particular shear rate range. There is no indication as to shear rate utilized in instant example 1.
Instant example 1 utilizes caprolactam as the lactam, glass fiber at a particular concentration as the fiber, and a particular thickener additive. Instant claim 1 is not limited to any particular lactam, not limited to glass fiber as the fiber material, and not limited to any particular fiber concentration.
Instant example 1 utilizes an extruder with a very specific temperature profile and comprises a specific number of zones. Instant claim 1 is limited only 
While not disclosed, the extruder of instant example 1 must have a particular screw design, diameter, length, screw rpm, pressure, etc… As evidenced by Giles, Todd and Kohlgruber, such variables are known to have a substantial effect on product quality. Instant claim 1 is not limited in terms of many of the extruder design variables, such as those mentioned above, which are known to have an effect on product quality.
If Applicant wishes to overcome the present rejection by showing that the presently recited process unexpectedly results in homogenous product, Applicant must provide sufficient evidence to show that unexpected results would be obtained for all processes (including all extrusion conditions, types of lactam, types of fiber, etc…) encompassed by the present claims.
Applicant further argues (p 9) that Giles’ teaching that a design of experiments should be employed to optimize processing conditions is a clear indication that a person skilled in the art must be inventive to find the optimal extrusion conditions. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. See MPEP 2144.05 II A. In the present case, the primary reference (Scherzer) provides substantial guidance with regard to an optimum temperature range for sections of the extruder containing molten lactam, and as set forth in the rejection above, the cited secondary references provide sufficient guidance with regard to selection of suitable temperatures for the remaining sections of the extruder. Additionally, as set forth in the rejection of 
With regard to the double patenting rejection, the rejection over copending application 15/572597 has been withdrawn in view of the amendment to claim 1 which requires addition of lactam portions in both a first and third section of the extruder.  The claims of ‘597 do not presently recite this feature of amended claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766